DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claims filed on 11/18/2021 does not comply with the requirements of 37 CFR 1.121(c) because the text of withdrawn claim 2 has not been shown. Applicant appears to have confused the guidelines for withdrawn claims with canceled claims, only the latter of which do not require the claim limitations to be shown. Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:

	(c) Claims. Amendments to a claim must be made by rewriting the entire claim with all changes (e.g., additions and deletions) as indicated in this subsection, except when the claim is being canceled. Each amendment document that includes a change to an existing claim, cancellation of an existing claim or addition of a new claim, must include a complete listing of all claims ever presented, including the text of all pending and withdrawn claims, in the application. The claim listing, including the text of the claims, in the amendment document will serve to replace all prior versions of the claims, in the application. In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered).
		(1) Claim listing. All of the claims presented in a claim listing shall be presented in ascending numerical order. Consecutive claims having the same status of “canceled” or “not entered” may be aggregated into one statement (e.g., Claims 1–5 (canceled)). The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any 
		(3) When claim text in clean version is required. The text of all pending claims not being currently amended shall be presented in the claim listing in clean version, i.e., without any markings in the presentation of text. The presentation of a clean version of any claim having the status of “original,” “withdrawn” or “previously presented” will constitute an assertion that it has not been changed relative to the immediate prior version, except to omit markings that may have been present in the immediate prior version of the claims of the status of “withdrawn” or “previously presented.” Any claim added by amendment must be indicated with the status of “new” and presented in clean version, i.e., without any underlining.
		(4) When claim text shall not be presented; canceling a claim.
			(i) No claim text shall be presented for any claim in the claim listing with the status of “canceled” or “not entered.”
			(ii) Cancellation of a claim shall be effected by an instruction to cancel a particular claim number. Identifying the status of a claim in the claim listing as “canceled” will constitute an instruction to cancel the claim.
		(5) Reinstatement of previously canceled claim. A claim which was previously canceled may be reinstated only by adding the claim as a “new” claim with a new claim number.

Any response to this Office Action must include the text of withdrawn claim 2, unless Applicant cancels that claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandstad, U.S. Patent No. 10,918,094 B2, in view of Krogenes et al., U.S. Patent Application Publication No. 2019/0150409 A1 (hereinafter Krogenes).
Re Claim 1, Sandstad teaches a pen system for farming aquatic organisms (see, e.g., Abstract), the pen system comprising an outer surrounding rigid structure (6a; or 6a and 6b collectively, see figures 2 and 7 and 1:65-2:2; or 2, 3, see id.) and an internal closed enclosure (6c or 6c’, see figures 2 and 7 and 6:29-33; or 6c or 6c’, see id.); the outer surrounding rigid structure forming an upper portion (portion of 6a near 3, see 
An internal surrounding connecting element (14 or where 6c/6c’ is connected to 14, see figures 6 and 7 and 7:53-60; or 14 or where 6c/6c’ is connected to 14, see id.), the enclosure being attached to the connecting element at an upper portion of the enclosure (see id.; or see id.); and
A heave-compensation system (12; or 7). See figures 6-9, 5:63-6:6, and 7:53-64.
Sandstad does not expressly teach the heave-compensation system comprising a plurality of fluid-filled cylinders as claimed.
Krogenes, similarly directed to a pen system for farming aquatic organisms (see Abstract), the pen system comprising a heave-compensation system (56) comprising a plurality of fluid-filled cylinders (56; see figures 3 and 4 and paragraphs [0029] and [0035]), each of the fluid-filled cylinders being hingedly attached (see figures 2 and 4, noting also that the hydraulic cylinders would not be able to function as intended without being hingedly attached at both ends), in a first end portion to an internal surrounding connecting element (41; see id. and paragraph [0029], noting that 54 forms a part of 41), and being hingedly attached (see figures 2 and 4, noting also that the hydraulic cylinders would not be able to function as intended without being hingedly attached at both ends), in a second end portion to an inside of a rigid structure (2, 23). See figures 2-4 and paragraphs [0029]-[0030], noting that 50 is attached to 23, which forms a portion of 2.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Sandstad to have the heave-compensation system comprising a plurality of fluid-filled cylinders, each of the fluid-filled cylinders being See Krogenes at paragraph [0035]. A simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Re Claim 3, Sandstad as modified by Krogenes teaches that the rigid structure (Sandstad portion of 6a near 3) is provided with a plurality of substantially vertical grooves (grooves in Sandstad 7, see figures 1 and 7 and 5:63-6:6, noting, e.g., “a rack-and-pinion assembly;” Krogenes grooves in 51, see figures 3 and 4 and paragraph [0029]) on the inside of the rigid structure (see Sandstad at figures 1, 3, and 7, 5:63-6:6, and 7:53-64; Krogenes at figures 3 and 4 and paragraph [0029]), and each of the fluid-filled cylinders are in the second end portion thereof attached to a rail (Sandstad top rim and bottom rim of 14 form a rail, see figures 1, 3, and 7, 5:63-6:6, and 7:53-64; Krogenes 56 are attached at the second end portion to 53, 52, 55, which form a rail, see figure 4) adapted to move in one of the plurality of vertical grooves. See Sandstad at figures 3 and 6 and 5:63-6:6, noting the rack-and-pinion assembly embodiment would 
Re Claim 4, Sandstad teaches a framework (Sandstad 6a, 6b) surrounding the enclosure. See, e.g., figure 7. See also Spec. 9:16-17, disclosing that the framework is formed from the connecting element, guides, and a ring.
Alternatively, taking the other set of findings in Sandstad, Sandstad teaches a connecting element (14 or where 6c/6c’ is connected to 14, see figures 6 and 7 and 7:53-60) around the enclosure (see id.), but does not expressly teach a framework surrounding the enclosure. See Spec. 9:16-17, disclosing that the framework is formed from the connecting element, guides, and a ring. Krogenes again teaches a framework (4, which includes, inter alia, 41, 47, 43) surrounding an internal closed enclosure (3). See figures 3 and 4 and paragraphs [0025] and [0028].
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Sandstad to have a framework surrounding the enclosure, as taught by Krogenes, in order to protect fish in the enclosure from predators. Providing an outer surrounding framework around a fish net is known to provide such a benefit.
Re Claim 5, Sandstad does not expressly teach the claimed limitations.
Krogenes again teaches that the pen system comprises a plurality of chambers (61; see figure 1) for storing feed on a top of the rigid structure. See id. and paragraph [0039].
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Sandstad to have a plurality of chambers for storing In re Japiske, 86 USPQ 70. In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975).
Re Claim 6, Sandstad as modified by Krogenes teaches that the chambers are provided with a feed distributor (Krogenes hose systems or pneumatic conveyance; see Krogenes at paragraph [0039]), but does not expressly teach that each of the chambers is provided with a feed distributor.
However, it would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Sandstad as modified by Krogenes to have each of the chambesr be provided with a feed distributor, in order to efficiently supply feed to all of the chambers without requiring a single pneumatic conveyance or hose to be moved from chamber to chamber. Such a modification is merely duplication of a feed distributor, and it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
see Sanstad at figure 7) between the upper portion and a reinforcement (Sandstad 2 forms a reinforcement; see id. and Sandstad at 6:7-12), the reinforcement being positioned between the upper portion and the lower portion (see Sandstad at figures 2 and 7), and the pen system includes a swash bulkhead (Sandstad 6a, 6b; see figures 2 and 29) on an inside of the tight wall. See id. and Sandstad at figure 7.
Re Claim 8, Sandstad as modified by Krogenes teaches that the heave-compensation system is a passive heave-compensation system. See Krogenes at paragraph [0035].
Re Claim 9, Sandstad as modified by Krogenes teaches that the fluid-filled cylinders are arranged to generate a liquid flow for operating an electric generator. See Krogenes at paragraphs [0017] and [0035].
Claims 1, 4, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandstad, in view of Meeker, U.S. Patent Application Publication No. 2018/0317461 A1.
Re Claim 1, Sandstad teaches a pen system for farming aquatic organisms (see, e.g., Abstract), the pen system comprising an outer surrounding rigid structure (6a or 6a and 6b collectively, see figures 2 and 7 and 1:65-2:2; or 2, 3, see id.) and an internal closed enclosure (6c or 6c’, see figures 2 and 7 and 6:29-33; or 6c or 6c’, see id.); the outer surrounding rigid structure forming an upper portion (portion of 6a near 3, see 
An internal surrounding connecting element (14 or where 6c/6c’ is connected to 14, see figures 6 and 7 and 7:53-60; or 14 or where 6c/6c’ is connected to 14, see id.), the closed enclosure being attached to the connecting element at an upper portion of the enclosure (see id.; or see id.); and
A heave-compensation system (12; or 7). See figures 6-9, 5:63-6:6, and 7:53-64.
Sandstad does not expressly teach the heave-compensation system comprising a plurality of fluid-filled cylinders as claimed.
Meeker, similarly directed to a pen system for farming aquatic organisms (see paragraph [0001]), the pen system comprising a heave-compensation system (110) comprising a plurality of fluid-filled cylinders (see figures 1, 4A-5B, and paragraphs [0043] and [0045]), each of the fluid-filled cylinders being hingedly attached (see figures 1 and 5A and paragraph [0053]), in a first end portion to an internal surrounding connecting element (198; see id.), and being hingedly attached (see figures 1 and 5B and paragraphs [0052]-[0053]), in a second end portion to an inside of a rigid structure (120). See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Sandstad to have the heave-compensation system comprising a plurality of fluid-filled cylinders, each of the fluid-filled cylinders being hingedly attached, in a first end portion to the connecting element, and being hingedly attached, in a second end portion to an inside of the rigid structure, as taught by Meeker, in order to use a functionally equivalent heave-compensation system—filling an air-filled bladder to raise or lower the pen system (Meeker paragraph [0043]) is a See Meeker at paragraph [0041]. A simple substitution of one known element for another would obtain predictable results. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Re Claim 4, Sandstad teaches a framework (Sandstad 6a, 6b) surrounding the enclosure. See, e.g., figure 7. See also Spec. 9:16-17, disclosing that the framework is formed from the connecting element, guides, and a ring.
Alternatively, taking the other set of findings in Sandstad, Sandstad teaches a connecting element (14 or where 6c/6c’ is connected to 14, see figures 6 and 7 and 7:53-60) around the enclosure (see id.), but does not expressly teach a framework surrounding the enclosure. See Spec. 9:16-17, disclosing that the framework is formed from the connecting element, guides, and a ring. Meeker again teaches a framework (see figure 6) surrounding an internal closed enclosure (102). See id. and figure 1.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Sandstad to have a framework surrounding the enclosure, as taught by Meeker, in order to protect fish in the enclosure from predators and reinforce the cage. Providing an outer surrounding framework around a fish net is known to provide such benefits.
see Sanstad at figure 7) between the upper portion and a reinforcement (Sandstad 2 forms a reinforcement; see id. and Sandstad at 6:7-12), the reinforcement being positioned between the upper portion and the lower portion (see Sandstad at figures 2 and 7), and the pen system includes a swash bulkhead (Sandstad 6a, 6b; see figures 2 and 29) on an inside of the tight wall. See id. and Sandstad at figure 7.
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sandstand and Meeker as applied to claim 1 above, and further in view of Troy et al., U.S. Patent Application Publication No. 2012/0006277 A1 (hereinafter Troy).
Re Claim 5, Sandstad as modified by Meeker does not expressly teach the claim limitations.
Troy, similarly directed to a fish pen system (see Abstract), teaches that it is known in the art for the pen system to comprise a plurality of chambers (64) for storing feed (see figures 3 and 4 and paragraphs [0071]-[0072]) on an inside of the pen system. See figure 3A.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify Sandstad as modified by Meeker to have a plurality of chambers for storing feed on the inside of the rigid structure, as taught by Troy, in order to provide bulk feed storage for the fish at or near the pen system for ease of delivery.
See Troy at figures 3 and 4 and paragraphs [0071]-[0072] and [0088].
Although Sandstad as modified by Meeker and Troy does not expressly teach that each of the chambers is provided with a feed distributor, such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention, in order to supply desired amounts of different types of feed stored in each of the chambers, or to provide uniform distribution of feed from each of the chambers for ease of refilling.
Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive.
Applicant argues that “[n]ot only does Sandstand [sic] not express[ly] disclose a heave compensation system, it does not even hint towards such a system.” Rem. 8. Applicant argues that “Sandstad does not suggest that the cage shall move in the waves, and/or relative to the waves by the arrangement of the lifting columns and winches. As such, the lifting columns 7 and the winches 12 are not part of any heave-compensation system.” Id. Applicant further argues that Sandstad teaches “the upper section 6a remain[ing] at the same level,” which is also not heave compensation. Id. (citing Sandstad at figures 6 and 8 and 7:60-64).
Contrary to Applicant’s contention that Sandstad does not teach a heave-compensation system, as discussed in the rejections of claim 1 above, Sandstad 
Applicant’s argument that Sandstad does not teach the cage moving in or relative to the waves, is not commensurate with the scope of the claims, which do not require that the heave-compensation perform or be capable of performing such function. Nor do the claims require any specific structures of the heave-compensation system that would perform the argued function. Furthermore, Applicant’s Specification does not disclose the heave-compensation system in a manner that would limit the claimed system to performing such function. See, e.g., Spec. at 7:8-12, 8:21-9:11.
Applicant’s reliance on figures 6 and 8 to show “lifting the lower section 6c’ relative to the upper section 6a,” as not relating to heave compensation, is not germane to the instant rejection, which does not map such teachings to the claimed heave-compensation system.
Furthermore, Applicant’s argument is not persuasive at least because it attacks Sandstad singly for allegedly failing to teach what the combination of Sandstad and Krogenes teaches.
Applicant contends that “the Office Action fails to establish a case that combining Sandstad and Krogenes would have been obvious.” Rem. 8.
Applicant’s argument, proffered without evidentiary support, is not no persuasive. The Office Action has provided a reasoning with rational underpinning as to why an ordinarily skilled artisan at the time of Applicant’s invention would have found it obvious to combine the teachings of Sandstad and Krogenes to arrive at the claimed invention. 
	Regarding the combined teachings of Sandstad and Meeker, Applicant argues that “one of ordinary skill in the art would not have been motivated to incorporate any heave compensation system into the device of Sandstad.” Rem. 8.
Applicant’s argument, proffered without evidentiary support, is not no persuasive. The Office Action has provided a reasoning with rational underpinning as to why an ordinarily skilled artisan at the time of Applicant’s invention would have found it obvious to combine the teachings of Sandstad and Meeker to arrive at the claimed invention. 
Applicant argues that Meeker’s submersible fish pen lacks a heave compensation system. Rem. 9. Applicant additionally argues that Meeker teaches support member that “are an integral part of the rigid structure,” and therefore, are not hingedly attached as claimed. Id. (citing Meeker figures 1, 5A, and 6 and paragraphs [0037] and [0045]).
As discussed above in the rejection of claim 1, Meeker teaches a heave-compensation system (110) comprising a plurality of fluid-filled cylinders (see figures 1, 4A-5B, and paragraphs [0043] and [0045]), each of the fluid-filled cylinders being hingedly attached (see figures 1 and 5A and paragraph [0053]), in a first end portion to an internal surrounding connecting element (198; see id.), and being hingedly attached (see figures 1 and 5B and paragraphs [0052]-[0053]), in a second end portion to an inside of a rigid structure (120). See id.
Applicant’s argument is unpersuasive because it fails to explain why integral support members, or support members “vital for the integrity of the rigid structure tougher with the structure 198,” cannot also be hingedly attached. Applicant also fails, for example, to rebut the Examiner’s findings that Meeker expressly teaches the claimed hinge attachments.
Applicant argues that “[t]he combination of prior art does not disclose an enclosure that is attached at its upper end to the connecting element.” Rem. 9. Applicant additionally argues that the prior art does not teach the limitations of claims 3 and 5. Id. at 9-10.
Applicant’s arguments are unpersuasive at least because Applicant fails to provide any evidence that the combined teachings of Sandstad and Krogenes, or Sandstad and Meeker, fail to teach or render obvious such features. As discussed above, Sandstad as modified by Krogenes and Sandstad as modified by Meeker teach those features.
Applicant argues that Sandstad does not teach “the claimed swash bulkhead” of claim 7. Rem. 10.
Applicant’s argument is unpersuasive, because Applicant does not explain or provide evidence as to why Sandstad’s alleged “‘fluid windows’ covered by grating, wire screen, or perforated plates,” or more precisely, Sandstad’s #6a, 6b (as the Examiner has found), cannot be mapped to the claimed swash bulkhead.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/Primary Examiner, Art Unit 3642